Citation Nr: 1413040	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-19 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an effective date earlier than December 1, 2009, for death pension.  

2.  Entitlement to an effective date earlier than April 29, 2010, for increased pension by reason of need for aid and attendance.    


REPRESENTATION

Appellant represented by:	Anthony Szczygiel, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1947 to November 1947, from May 1951 to August 1952 and from March 1953 to August 1953.  The Veteran died in May 2005.  The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.   

The August 2010 rating decision reopened and granted the appellant's claim for death pension benefits effective December 21, 2009, and granted special monthly pension based on a need for aid and attendance, effective April 29, 2010.  The appellant submitted a timely notice of disagreement with respect to the effective dates assigned.  In April 2011, the RO issued a letter and Statement of the Case (SOC).  In the letter, the RO explained that the appellant was assigned the earliest effective date of December 1, 2009, with respect to the award of death pension based on her reopened claim as she had been previously paid through November 30, 2009 resulting in an overpayment of pension benefits for which waiver of recovery had been granted.  The appellant was issued a SOC specific to the claim for an earlier effective date for increased (special monthly) pension based on a need for aid and attendance.  While the SOC was not specific to the appellant's claim for an earlier effective date for the award of death pension, the Board finds that the attached letter to the April 2011 SOC constitutes a SOC with respect to the issue of entitlement to an earlier effective date for the award of death pension benefits.  Therefore, both issues were appealed when the appellant filed a timely VA Form 9 and expressed disagreement with the assigned effective dates for pension, and increased pension based on the need for aid and attendance.  Therefore, both issues are listed on the title page and are properly before the Board.  

In January 2014, the appellant testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

First, with respect to the claim for entitlement to an earlier effective date for pension, the RO reopened the claim for pension and initially awarded an effective date of December 21, 2009.  In a letter attached to the April 2011 SOC, the RO assigned an effective date of December 1, 2009 and explained that an earlier effective date could not be granted because the appellant had been previously paid pension through November 30, 2009.  

Historically, a September 2008 letter indicated that it was proposed that her benefits would be retroactively terminated effective February 1, 2006 due to excessive income.  However, it does not appear that the appellant's benefits were reduced February 1, 2006.  A November 2009 letter indicates that the appellant's pension was terminated effective February 1, 2008.  A VA Form 20-8270, C&P Master Record Audit Write Out, dated October 2010 shows that the appellant received a monthly rate of $276.00 on February 1, 2006, $343.00 on July 1, 2006, $369.00 on December 1, 2006, $427.00 on December 1, 2007, and $234.00 effective January 9, 2008.  She was paid $0.00 on February 1, 2008.  The next entry shows that the appellant was paid $663.00 (for both aid and attendance and pension) effective May 1, 2010.  (The appellant has since been awarded an earlier effective date of December 1, 2009).  There is no indication that the appellant was paid pension benefits between February 1, 2008 and November 30, 2009, as indicated by the RO in the April 2011 letter.  As the RO based its decision on the fact that the appellant was issued payments through November 30, 2009, which has not been shown, the issue must be remanded to obtain records of any VA payments issued to the appellant between February 1, 2008 and November 30, 2009.  

Due to the above requested action, the issue of entitlement to an earlier effective date for aid and attendance is inextricably intertwined with the issue of entitlement to an earlier effective date for death pension.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

As noted briefly above, the appellant was informed in a September 2008 letter that her benefits would be reduced effective February 1, 2006.  However, it does not appear that her benefits were reduced effective February 1, 2006.  Instead, a November 2009 letter noted that the appellant's benefits were terminated as of February 1, 2008.  She was told that she could appeal the decision.  On April 29, 2010, the RO received a claim for pension and requesting special monthly pension based on the need for aid and attendance.  The appellant's claim for pension was reopened by an August 2010 decision as she was shown to meet the requirements for pension and was awarded aid and attendance, effective April 29, 2010 with a payment start date of May 1, 2010.  

38 C.F.R. § 3.402 provides a specific rule governing the effective date of an award of aid and attendance or housebound benefits for a surviving spouse.  An award of pension, compensation, or dependency and indemnity compensation to or for a surviving spouse with respect to aid and attendance and housebound benefits will be effective from the date of receipt of claim or date entitlement arose whichever is later.  However, when an award of dependency and indemnity compensation or pension based on an original or reopened claim is effective for a period prior to date of receipt of the claim, any additional dependency and indemnity compensation or pension payable to the surviving spouse by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.402(c)(1) (2013).  

The exception to the general rule is for application in this case.  A September 2008 decision proposed the decrease in her pension benefits effective February 1, 2006.  In November 2008, the appellant's attorney disputed such action and requested that VA readjudicate the issue.  In April 2009, the attorney again requested notice from VA regarding her pension.  A November 2009 decision noted that the appellant's pension benefits were terminated effective February 1, 2008.  The appellant was advised of her appellate rights.  The appellant was sent a letter in December 2009 regarding an overpayment and entitlement to a waiver.  While the evidence of record associated with the claims file during the one-year period following the November 2009 decision contains statements regarding the validity of the debt/overpayment and a request for a waiver of such overpayment, 38 C.F.R. § 3.156(b) (2013) is not for application as the November 2009 decision was not in reference to a pending "claim."  Id.  The November 2009 decision as it pertains to the termination of death pension benefits is final.  See 38 U.S.C.A. § 7105 (West 2002) 38 C.F.R. § 20.1103 (2013).  

On April 29, 2010, the RO received a claim for pension, to include increased pension based on the need for aid and attendance of another person.  The August 2010 rating decision reopened the appellant's claim for pension and granted a retroactive effective date of December 21, 2009 (subsequently changed to a retroactive effective date of December 1, 2009) for pension benefits, and April 29, 2010 (payment start date of May 1, 2010) for increased (special monthly) pension based on the need for aid and attendance;.  As a result, the exception to the general rule outlined in 38 C.F.R. § 3.402(c)(1) (2013) appears for application because the award of pension was a "reopened" claim and a retroactive effective date of December 1, 2009 was assigned.  In turn, the appellant may be entitled to a corresponding effective date for the award of increased (special monthly) pension for aid and attendance.  Id; see also 38 C.F.R. § 3.351(c).  As such, the Board must defer adjudication of the issue as such a determination depends upon the assigned effective date for the award of pension.   

Finally, it is unclear whether the appellant's complete SSA records were requested in connection with the appeal.  The RO appears to have requested SSA records in connection with the Veteran's social security number and not that of the appellant.  The SSA records may be relevant to the appellant's claim as the appellant's attorney has made several arguments regarding the assignment of earlier effective dates based on an application to SSA and medical records in possession of SSA.  As such, the Board will request these records on remand.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the SSA and obtain all records in connection with the appellant's claim for disability benefits, including a copy of any decision.   

Ensure that the appellant's social security number is used (not the Veteran's social security number) in the request.  

Any negative response should be documented and the appellant notified accordingly.

2.  Request and associate with the claims file any record of VA payments made to the appellant during the period of February 1, 2008 to November 30, 2009 as indicated by the April 2011 letter.  If such records are unavailable, such should be documented in the claims file.  

3.  Readjudicate both issues on appeal with consideration of the provisions of 38 C.F.R. § 3.402(c)(1).  Issue a Supplemental Statement of the Case to the appellant and her representative with respect to both issues on appeal to include the relevant laws and regulations, including 38 C.F.R. § 3.402(c)(1).  After an adequate opportunity to respond has been given, return the case to the Board for review.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


